DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.

Claim Objections (Informalities)
Claim 1 is objected to because of the following informalities: The claim contains a period (.) at the end of step (e), but it is not being used to abbreviate a term or to end a sentence, as the end of the sentence occurs after step (f).  Per MPEP § 608.01(m), each claim begins with a capital letter and ends with a period, and periods may not be used elsewhere in the claims except for abbreviations.  Appropriate correction is required.

Claim Objections (Improper Dependent Claims)
Claims 6 and 7 are objected to under 37 CFR 1.75(c) as being in improper form.
Regarding claim 6, the claim is in improper dependent form because it refers to the multiple claims 1-4 in the conjunctive “and” (cumulative claiming) rather than in the conjunctive “or” (alternative form claiming).  Multiple dependent claims are permissible 
Regarding claim 7, the claim is in improper dependent form because it is in multiple dependent form and depends from other multiple dependent claims 5 and 6.  A multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.  See MPEP § 608.01(n)(I)(A)-(B).
Accordingly, claims 6 and 7 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it is directed to a method that fails to recite any manufacturing steps.  See MPEP § 2173.05(q).  Specifically, the claim recites that the invention is directed to a method of producing a magnet assembly.  However, the only manufacturing step is providing an assembly.  The remainder of the claim is directed to characteristics of the assembly, not on how to fabricate the 
Further regarding claim 1, the term “substantially” in the phrase “substantially independent” in step (d) is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what magnetization would qualify as substantially independent and what level of magnetization would be considered to be not substantially independent.
Further regarding claim 1, the limitation “Brem” in step (d) lacks antecedent basis.  It is believed that “Brem” refers to “B_rem” in the formulas in step (d).  However, this is not clear.  Appropriate correction is required.
Further regarding claim 1, the limitation “the magnetic material” in step (d) lacks antecedent basis.  It is acknowledged that the claim recites “permanent magnetic material,” but it is not clear whether the permanent magnetic material is the same as the magnetic material.
Further regarding claim 1, the term “substantially” in the phrase “substantially constant” in step (e) is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what deviation from the absolute value of the magnetization would qualify as substantially constant and what level of deviation would be considered to be not substantially constant.
Further regarding claim 1, the limitation “Brem” in step (f) lacks antecedent basis.  It is believed that “Brem” refers to “B_rem” in the formulas in step (d).  However, this is not clear.  Appropriate correction is required.
Regarding claims 2-5, the claims are likewise rejected, as they require all of the limitations of rejected claim 1.
Further regarding claim 2, the phrase “said magnetic flux directed magnet assembly” lacks antecedent basis.  Claim 1, the claim upon which claim 2 depends, recites “flux-directed magnet assembly” but not “magnetic flux directed magnet assembly.”
Further regarding claim 4, the claim is indefinite because it appears internally inconsistent.  See MPEP § 2173.03.  The claim recites that the multipole order (‘n’) is greater than 1.  However, the ‘n’ value in the second and third regions are less than -1 (n < -1).  Thus, the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bjørk et al., “Analysis of the magnetic field, force, and torque for two-dimensional Halbach cylinders,” Journal of Magnetism and Magnetic Materials, 322, 2010, pp. 133-141 (“Bjørk”) in view of Küstler, “Computation of NdFeB-Halbach Cylinders With Circular and Elliptical Cross Sections in Three Dimensions,” IEEE Transactions on Magnetics, Vol. 46, No. 9, Sept. 2010, pp. 3601-3607 (“Küstler”).
Regarding claims 1 and 2, Bjørk discloses a method of constructing (providing) a Halbach cylinder containing a permanent magnet (flux-directed magnetic assembly).  Abstract.  The magnet construction comprises three concentric circular regions in cross section, with a magnet Region II (second region, permanent magnet, and having a 
The cylinder is hollow with a remanent flux density at any point that varies continuously in polar coordinates (independent for the point along the radius) as follows:

    PNG
    media_image1.png
    127
    591
    media_image1.png
    Greyscale

The ‘p’ value corresponds to claimed ‘n.’  Page 133, left column.  
When ‘p’ is positive, the field is directed into the cylinder bore (internal field) (inside-directed flux where first region contains enhanced magnetic flux and said third region is quasi-flux free).  When ‘p’ is negative, the field is directed outwards from the cylinder bore (external field) (outside-directed flux where first region is quasi-flux free and third region contains an enhanced magnetic flux).  Page 133, left column.  Fig. 1.
The flux density is homogeneous (substantially constant throughout said second region).  Page 141, left column, fourth paragraph.
Bjørk is silent regarding using different Brem in front of the cosine and sine functions to enable elliptical cross sections.
Küstler, directed to permanent magnets with circular and elliptical cross sections, teaches that magnetic flux density ‘B’ is influenced by and can be increased or made better by increasing outer cylinder radius, cylinder thickness, or by making the cylinder elliptical.  Page 3604, left column, first full paragraph.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Brem
Regarding claim 3, Bjørk teaches in the case of an internal field where p > 1, the following equations are found (page 136, left column):

    PNG
    media_image2.png
    486
    497
    media_image2.png
    Greyscale


Regarding claim 4, Bjørk teaches in the case of an external field where p < 0, the following equations are found (page 136, left column):

    PNG
    media_image3.png
    466
    493
    media_image3.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bjørk in view of Küstler, as applied to any of claims 1-4 above, and further in view of US 2009/0206974 (A1) to Meinke (“Meinke”).
Regarding claim 5, Bjørk and Küstler do not teach producing the magnetic flux by at least one double-helix magnet.
Meinke, directed to helical coil design, teaches that a direct double helix technology can provide higher current density, more efficient force containment, and better cooling.  Para. [0138].  It would have been obvious to one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 9, 2022